Citation Nr: 1029663	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  04-08 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased rating for residuals of 
direct/indirect right inguinal hernia, postoperative with 
ilioinguinal nerve involvement, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for right inguinal hernia 
scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from June 1972 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from June 2003 and March 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing held at the RO in July 2005.  A transcript of the 
hearing is of record.  

In a December 2007 decision, the Board disposed of an additional 
issue on appeal, concerning entitlement to service connection for 
a dental condition.  The Board also remanded the enumerated 
issues on appeal for further development and to address due 
process concerns, to include referral to the Director of 
Compensation and Pension for an extraschedular evaluation of the 
hernia condition.  Such development has been completed and this 
matter is referred to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.





REMAND

Unfortunately the Board finds that it is again necessary to 
remand this matter for further development.  In the matter of 
entitlement to increased ratings for the right hernia condition 
and for the separately evaluated scars from hernia surgery, a new 
examination is necessary to properly evaluate the current 
severity of both conditions.  The Veteran's representative argued 
in the July 2010 brief that the most recent VA examinations done 
to examine these conditions are too old and requested that new 
examinations be done.  The Board does note that the most recent 
examination for the hernia residuals is from May 2006, which is 
now over 4 years old and the scars examination is even older, 
from February 2005.  Since these examinations were conducted, VA 
records have showed continued problems with symptoms stemming 
from the hernia region.  The Board also notes that more recent 
records should be obtained, as the most recent ones are from 
2009.  

In regards to the question of entitlement to extraschedular 
evaluation in evaluating the hernia claim, the Board finds that 
the outcome of this matter could be affected by the additional 
evidence to be obtained in regards to the hernia and scar 
conditions.  Thus this matter should again be remanded for 
further referral of the case to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service for 
consideration of an extraschedular evaluation for the veteran's 
service-connected post-operative residuals of a right inguinal 
hernia, to include consideration of the additional evidence 
obtained pursuant to this remand.

In regards to the claim for service connection for bilateral 
hearing loss, the Board's December 2007 remand ordered the RO to 
obtain audiological reports from January 1999 to the present.  It 
had been pointed out in this prior remand that a December 2002 VA 
outpatient record cited a 1999 VA audiological report that the 
Veteran had undergone, but a copy of the report was not of 
record, nor had been requested.  The January 2008 AMC letter sent 
to the Veteran advised him that the VA would be obtaining such 
records.  However there is no indication that the VA followed up 
and attempted to obtain such records.  The VA examiner who 
conducted the September 2009 VA examination is noted to have 
determined that the Veteran's hearing loss was normal in 1999, 
and used this as part of the rationale to explain why the 
Veteran's hearing loss was not as likely as not related to 
acoustic trauma in service.  Thus the unfavorable opinion in this 
examination appears to rely on a record, that so far is not in 
the claims file.  The Board is obligated by law to ensure that 
the RO complies with its directives; where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 Vet. 
App. 268 (1998).

Finally, although the Veteran has not alleged that his hearing 
loss is secondary to a service connected disability, the VA 
treatment records suggest that this may be a possibility.  A 
review of the findings from the September 2009 VA examination 
revealed some unusual findings on Maryland CNC findings.  Other 
records in the claims folder are noted to refer to the Veteran's 
hearing loss as having an unusual pattern.  As early as June 1985 
the Veteran is noted to have been examined for a service 
connected seizure disorder and findings include a poor ability to 
analyze and replicate auditory rhythms.  A May 1986 record of 
tests to further evaluated a service connected organic brain 
syndrome with progressive dementia noted that tests were to 
include those of brain stem auditory evoked response, but the 
results were not included.  An August 2002 private outpatient 
record for hearing testing noted findings of an asymmetrical 
hearing loss and recommended Auditory Brainstem Response (ABR) 
testing or MRI to rule out a retrocochlear pathology.  In light 
of these earlier records suggesting a possible brain pathology 
causing hearing problems and the ongoing findings of unusual 
responses to testing as recently as the September 2009 
examination, the VA examiner should address the possibility that 
the hearing loss could be associated with the Veteran's service 
connected organic brain syndrome and/or seizure disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again attempt to obtain 
the veteran's VA audiological evaluation 
reports dated from January 1999 to present.  
If any VA audiological evaluation from 1999 
is shown to not be available, the AOJ should 
inform the Veteran of the unavailability of 
such records.  

2.  The AOJ should contact the Veteran and 
ask that he identify all sources of treatment 
for his enumerated disorders, and to furnish 
signed authorizations for release to the VA 
of private medical records in connection with 
each non-VA source identified.  Copies of the 
medical records from all sources since 2009 
should then be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private or non-
VA government treatment records are not 
successful, the AOJ should inform the Veteran 
of the non-response so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claims. 
38 C.F.R. § 3.159 (2009).

3.  Thereafter following completion of the 
above, the AOJ should schedule the Veteran 
for an ears disorders/hearing loss 
examination to determine the nature and 
etiology of the Veteran's claimed bilateral 
hearing loss.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies including audiological 
testing should be performed and all 
manifestations of current disability should 
be described in detail.  The examiner should 
address the following:

(a) Does the Veteran have any current, 
chronic hearing loss disability? If so, is it 
at least as likely as not (i.e., at least a 
50/50 probability) that any such disability 
began in service or was the result of trauma 
sustained in service? The history of the 
Veteran having sustained acoustic trauma in 
service should be addressed in answering this 
question.

(b) If any hearing loss did not begin in, nor 
was caused by active service, the examiner 
should provide an opinion as to whether is it 
at least as likely as not (i.e., at least a 
50/50 probability) that any such disability 
is being caused or aggravated by his service 
connected organic brain syndrome and/or 
seizure condition.  Any further specialized 
testing necessary to obtain such an opinion 
regarding this matter should be conducted.   

Each opinion should contain comprehensive 
rationale based on sound medical principles 
and facts. 

4.  Following completion of #1-2, the Veteran 
should also be scheduled for an appropriate 
VA examination to obtain a medical opinion 
concerning the severity of his right inguinal 
hernia with ilioinguinal nerve involvement, 
and right inguinal hernia scar in accordance 
with the latest AMIE worksheets for rating 
hernia disorders, neurological disorders and 
for rating scars other than the head, face 
and neck.  All studies deemed appropriate 
should be performed and all findings should 
be set forth in detail.  The claims file 
should be made available to the examiner(s) 
for review of the pertinent evidence in 
conjunction with the examination.  Taking 
into account the observations made in the 
examination, along with all the medical 
evidence of record, the examiner should 
respond specifically to each of the following 
questions:

(a.)  Does the Veteran's hernia more closely 
resemble that of a small postoperative 
recurrent or unoperated irremediable inguinal 
hernia, that is either not well supported by 
a truss or not easily reducible?  

(b)  Does the Veteran's hernia more closely 
resemble that of a large, postoperative 
recurrent inguinal hernia which is not well 
supported under ordinary conditions and not 
readily reducible and considered inoperable?  

(c)  The extent and severity of the 
ilioinguinal nerve involvement should be 
evaluated in accordance with the latest AMIE 
worksheet for evaluating disorders of the 
ilio-inguinal nerve, with the examiner 
opining whether this nerve involvement more 
closely resembles a severe to complete 
paralysis of the ilio-inguinal nerve. 

(d)  In regards to the surgical scars 
resulting from the inguinal hernia surgery, 
the examiner should indicate the nature of 
the scarring and expressly give the extent of 
scarring in square inches or centimeters, 
should indicate whether the Veteran's 
scarring is unstable (that is, frequent loss 
of covering of skin over the scar), deep, 
superficial (that is, not associated with 
underlying tissue damage), or tender and/or 
painful on objective demonstration, and 
whether the scarring results in weakness, 
limits the function of, or causes limited 
motion of, the affected part, in accordance 
with the latest AMIE worksheet for rating 
disorders of the skin.  

The examiner(s) should comment as to the 
social and industrial impairment resulting 
from the hernia with ilioinguinal nerve 
involvement and residual scarring, to include 
an opinion as to whether this condition 
causes marked interference with employment.

If the examiner determines that it simply is 
not feasible to respond to any of the above 
questions, then he/she should explain why 
this is not possible.  The complete rationale 
for all opinions expressed should be 
discussed, and relevant information from the 
claims file identified.

5.  The AOJ should again request that the 
veteran provide documentation indicating that 
he has lost time from work due to residuals 
of direct/indirect right inguinal hernia, 
postoperative, with ilioinguinal nerve 
involvement.  

6.  After obtaining information regarding the 
veteran's claim that his service- connected 
postoperative residuals of a right inguinal 
hernia affecting his employment, if any, the 
RO should refer the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of whether an extraschedular 
evaluation is warranted for the veteran's 
service- connected residuals of 
direct/indirect right inguinal hernia, 
postoperative, with ilioinguinal nerve 
involvement. See 38 C.F.R. § 3.321(b)(1) 
(2009).

7.  When the above actions have been 
accomplished, readjudicate the veteran's 
claims and issue a supplemental statement of 
the case and afford the veteran the 
appropriate opportunity to respond.  The 
supplemental statement of the case should 
list all pertinent laws and regulations, 
including 38 C.F.R. §§ 3.321(b)(1), 4.114, 
4.118, 4.124a, Diagnostic Codes 7338, 7801-
7805, 8530.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

	



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


